Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 07, 2019

The Court of Appeals hereby passes the following order:

A19A2428. REGINALD CARSON v. THE STATE.

      In 2002, Reginald Carson was convicted of armed robbery and sentenced to life
without the possibility of parole. This Court affirmed his conviction and sentence on
direct appeal. Carson v. State, 264 Ga. App. 763 (592 SE2d 161) (2003). In January
2019, Carson filed a “Motion to Correct Void and Illegal Sentence.” The trial court
denied this motion in an order entered on April 8, 2019. Carson then filed a notice of
appeal on May 21, 2019. However, we lack jurisdiction.
      Pretermitting whether Carson has a right of direct appeal here, a notice of
appeal must be filed within 30 days after the entry of the trial court’s order. OCGA
§ 5-6-38 (a). The proper and timely filing of a notice of appeal is an absolute
requirement to confer appellate jurisdiction on this Court. Rowland v. State, 264 Ga.
872, 872 (1) (452 SE2d 756) (1995). Carson’s notice of appeal, filed 43 days after
entry of the order he wishes to appeal, was untimely. Accordingly, this appeal is
hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/07/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.